Case 0:19-cv-61235-RAR Document 5 Entered on FLSD Docket 05/30/2019 Page 1 of 2

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
SOUTHERN District of Florida

Case Number: 19-CV-61235-RAR

Plaintiff:
vs.
SOP2019001296

Defendant:
CAPITAL COMMERGIAL REAL ESTATE GROUP, INC.,

For:

Eric Boos, Esq.

SHOOK, HARDY & BACON L.L.P
201 South Biscayne Bivd

Suite 3200

Miami, FL 33131

Received by Service of Process, Inc on the 28th day of May, 2019 at 11:11 pm to be served on CAPITAL
COMMERCIAL REAL ESTATE GROUP, INC. C/O RANDY NORTH, REGISTERED AGENT, 14600 MARVIN LANE,
SOUTHWEST RANCHES, FL 33330.

|, KIMBERLY URTNOWSKI, do hereby affirm that on the 29th day of May, 2019 at 10:38 am, I:

served a CORPORATION by delivering a true copy of the SUMMONS IN A CIVIL ACTION AND COMPLAINT with
the date and hour of service endorsed thereon by me, to: Adeasha Shuster as Girl Friend / Co-Tenant for
CAPITAL COMMERCIAL REAL ESTATE GROUP, INC., at the address of: 14600 MARVIN LANE, SOUTHWEST
RANCHES, FL 33330, and informed said person of the contents therein, in compliance with state statutes F.S.
48.081 (3)(a).

Military Status: Based upon inquiry of party served, Defendant is not in the military service of the United States of
America.

Marital Status: Based upon inquiry of party served, Defendant is not married.

Description of Person Served: Age: 42, Sex: F, Race/Skin Color: White, Height: 5’6, Weight: 125, Hair: Black,
Glasses: N

Under penalties of perjury, | swear or affirm, pursuant to Florida Statute 92.525, that | have read the foregoing and
that the facts stated therein are true. | am over the age of 18, have no interest in the above action, and ama
Specially Appointed Process Server, in good standing, in the 17th Judicial Circujt’ in which process was served.

 

 

Our Job Serial Number: SOP-2019001296

Copyright © 1992-2019 Database Services, Inc. - Process Server's Toolbox V8 tc
Case 0:19-cv-61235-RAR Document 5 Entered on FLSD Docket 05/30/2019 Page 2 of 2
Case 0:19-cv-61235-RAR Document 3 Entered on FLSD Docket 05/16/2019 Page1of1

AQ 440 (Rev. 06/12) Summons in a Civil Action

 

 

UNITED STATES DISTRICT COURT

for the
Southern District of Florida [=]

)
)
CBRE, INC.
Plaintiff(s) OO )
y 19-cv-61235-RAR y
) 5-29-19 C/0. 3d0
CAPITAL COMMERCIAL s/f g 3
REAL ESTATE GROUP, INC. hb Kt S PS /
Defendant(s) ) o Bae Level

SUMMONS IN A CIVIL wate on odode VA ster

To: (Defendant's name and address) wit al COMMERCIAL REAL ESTATE GROUP, INC. Ged ~LiTenort

7605 Davie Road Extension
Davie, FL 33024

eer

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a}(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil] Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: :
Eric S. Boos

Shook, Hardy & Bacon LLP
Citigroup Center, Suite 3200
201 South Biscayne Boulevard
Miami, Florida 33131

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

SUMMONS

May 16, 2019
Date: /

 

s/ Janier Arellano

% Deputy Clerk
anata E. Noble tis. District Courts
Clerk of Court

 
